Title: To George Washington from Gilbert Simpson, 4 May 1774
From: Simpson, Gilbert
To: Washington, George



Sr
Yough a gahahalay [Pa.] May the 4: 1774

This Coms To Let you know That The Cuntry is at This Time in Great Confusion By Meens of The indians deClairing War against us and I suppose There has Brook up and Gon off at Leest Five hundred Familys Within one Weak past But I determain To Stand To The Last or Loos My Lif With What I have: There has Ben Two or Three scrumagses With White people and indians There has Been Nineteen indians killd and one White Man kild and Thre Wounded all Betwen The Mingo Town and pitsburg and I do beleive it has been The White peoples Fault altogether I intend With The Conclusion of The Neibours Next Weak To Build a Foort Wheare I Live it Being Concluded a Conveniant plais and I May as Well Be Ruend one Way as the other For To Flie I Must Loos Great part of What Little I have so I deClare To Stand as Long as I Can See The Lest hoops and Goo on With yor Mill Sr I hope it May be in your power To Send or Contrive sum help of Men after a While To help The Cuntry My Regard To The plase has Causd me To By a Nise Rifel Gun yesterday and I Must buy More Guns if I Can Get them so No More But Remain your to Command

Gilbt Simpson


N.B. Mr Vaul. Craford Came To Me and oferd To Send Me Sum of you Carpenders With in Two or Three days after I Got home But I Was Not in order To Take them But am now and the Mill Wright is Now heare and if I Can Goo on in saifty i shall strive for the Mill Wh[i]ch is begun.

